Citation Nr: 1525792	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post traumatic
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for erectile dysfunction to include as
secondary to service connected PTSD.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.  

This matter comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In March 2011, the RO granted entitlement to service connection for PTSD and evaluated the condition as 30 percent disabling, effective September 30, 2009.

In August 2011, the RO, in pertinent part, denied the Veteran's application to reopen a claim of entitlement to service connection for bilateral hearing loss.

In January 2014 the RO issued a statement of the case in which it denied the Veteran's claim of entitlement to service connection for erectile dysfunction.  The Veteran filed a substantive appeal in January 2014 that satisfied the requirements of a notice of disagreement. 

In June 2014, the Board reopened the claim for hearing loss and increased the evaluation of the Veteran's service-connected PTSD to 50 percent disabling effective September 30, 2009.  The issues of entitlement to service connection for erectile dysfunction and hearing loss and an initial rating higher than 50 percent for PTSD were remanded for further development and adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of a higher evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a July 2014 statement, the Veteran wrote that he was withdrawing his appeal with regard to service connection for bilateral hearing loss and erectile dysfunction.
 

CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issues of entitlement to service connection for bilateral hearing loss and erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in a July 2014 statement, the Veteran stated that he was withdrawing his appeal for bilateral hearing loss and erectile dysfunction.

There remain no allegations of errors of fact or law for appellate consideration for this portion of the Veteran claims.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

ORDER

The appeal concerning the issues of entitlement to service connection for bilateral hearing loss and erectile dysfunction are dismissed.

REMAND

In June 2014, this matter was remanded for further development.  In that decision, the Board noted that the National Personnel Records Center had reported that it could not locate the Veteran's service treatment or personnel records, and that they were likely destroyed in a fire at that facility.  It recommended that VA make a request through "Code M05" which entailed a request for records using NA Form 13055 "Request for Information Needed to Reconstruct Medical Data.  As there was no documentation that the follow up recommended by NPRC had been undertaken, the matter was remanded in order to ask the Veteran to complete NA Form 13055 or, if there is sufficient information of record, complete the form without contacting the Veteran and then make a M05 request for auxiliary records through PIES or other appropriate means.  Unfortunately, a review of the VBMS and VVA electronic claims files does not indicate that this was accomplished.  The most recent supplemental statement of the case does not indicate that the development was undertaken.   

Although service connection claims are no longer on appeal, VA is required to obtain service treatment records in cases involving disability ratings.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  As such, this matter must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to complete NA Form 13055, or if there is sufficient information of record, complete the form without contacting the Veteran.  Then make the "M05" request for auxiliary records through PIES or other appropriate means. 

2.  If the issue on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


